Citation Nr: 1706419	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  04-09 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for coronary artery disease (CAD) with hypertension, status post myocardial infarction and coronary artery bypass graft, rated as 100 percent disabling from February 7, 1991 to March 31, 1991; 30 percent disabling from April 1, 1991 to October 8, 1996; 100 percent disabling from October 9, 1996 to April 30, 1997; and 30 percent disabling from May 1, 1997.

2.  Entitlement to an effective date earlier than May 8, 2001 for the grant of a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than May 8, 2001 for the grant of Dependents' Educational Assistance (DEA) benefits under Chapter 35 of Title 38 of the United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1962 to October 1966.  His decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2003 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In the January 2003 rating decision, the RO (in pertinent part) granted entitlement to service connection for CAD with hypertension, myocardial infarction, and coronary artery bypass graft.  A 30 percent disability rating was assigned from May 8, 2001.  The RO also granted entitlement to a TDIU and DEA benefits from June 11, 2001.

In a February 2004 rating decision, the RO proposed (in pertinent part) that service connection for CAD with hypertension, myocardial infarction, and coronary artery bypass graft be severed, as the basis for the initial award was clear and unmistakable error (CUE).  In a July 2004 rating decision, severance of service connection was finalized.

In a June 2006 decision, the Board (in pertinent part) upheld the RO's July 2004 severance of service connection for CAD with hypertension and residuals of a myocardial infarction and coronary artery bypass grafting.  The Veteran appealed the Board's June 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2009 memorandum decision, the Court reversed the severance and remanded the matter to the Board for reinstatement of service connection for this disability.  The Board subsequently reinstated service connection for CAD with hypertension and residuals of a myocardial infarction and coronary artery bypass grafting in a January 2011 decision.

Thereafter, the RO reviewed the Veteran's claims file to determine whether an effective date earlier than May 8, 2001 for the grant of service connection for the Veteran's heart disorder might be assignable under Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II).  In a March 2011 rating decision, the RO effectuated the reinstatement of service connection and awarded an effective date of February 7, 1991 for the grant of service connection.  The Veteran continued to express disagreement with the disability ratings and effective date assigned.

In a May 2013 decision, the Board (in pertinent part) denied entitlement to an effective date earlier than February 7, 1991 for the grant of service connection for CAD with hypertension, status post myocardial infarction and coronary artery bypass graft.  The Veteran filed an appeal to the Court with respect to that issue.  In June 2014, the Court issued a memorandum decision affirming the Board's decision.  In its May 2013 decision, the Board also remanded for additional development the issues of entitlement to an increased rating for CAD with hypertension, status post myocardial infarction and coronary artery bypass graft, and entitlement to an effective date earlier than June 11, 2001 for the awards of TDIU and DEA benefits.

In an April 2016 rating decision, the RO granted an earlier effective date of May 8, 2001 for the awards of TDIU and DEA benefits.  The Veteran has continued to express disagreement with the assigned effective date for these awards.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In May 2013, the Board directed the RO to provide the Veteran with notice regarding his claim for an increased rating for CAD with hypertension, status post myocardial infarction and coronary artery bypass graft.  Although there was a substantial delay, adequate notice was provided in a November 2015 and February 2016 letters informing the Veteran of the type of evidence and information needed to substantiate his claims, including information pertaining to claims based on clear and unmistakable evidence (CUE).  As such, the RO has complied with this portion of the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran last underwent a VA examination with a cardiologist in December 2002.  In a July 2016 Deferred Rating Decision, an RO employee directed that the Veteran be scheduled for an examination with a VA cardiologist to determine his current level of impairment.  The request was initiated on July 19, 2016, and a "compensation and pension exam inquiry" note indicated that a courtesy copy of the "exam notice letter" should be sent to the Veteran's power of attorney.  However, there is no indication that either the Veteran or his representative was ever notified of the scheduled examination.  Nonetheless, a compensation and pension exam inquiry note dated in October 2016 reflects that the examination was canceled on August 17, 2016 because the Veteran "failed to RSVP."  The claims file was then returned to the Board.

It is well established that when VA undertakes to provide an examination or medical opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 23 Vet. App. 303, 312 (2007).  Here, the Board finds that VA has not satisfied its duty to assist with respect to its efforts to provide the Veteran with a VA examination.  On review, there is no indication the Veteran or his representative was notified of the scheduled examination, either verbally or by written notification.  As there is no proof of adequate notice, additional attempts should be made to contact him and schedule an examination.  These attempts should be documented in the record.

As the claims concerning the effective dates of the awards of TDIU and DEA benefits are inextricably intertwined with the pending claim for an increased rating for CAD with hypertension, status post myocardial infarction and coronary artery bypass graft, they must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from March 2016 to the present.

2.  Schedule the Veteran for an examination with a VA cardiologist to ascertain the current severity of his service-connected CAD with hypertension, status post myocardial infarction and coronary artery bypass graft.  Ensure that a notice letter is sent to the Veteran with the date and time of the examination.  Include a copy of the notice letter in the record.

The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the Veteran's CAD with hypertension, status post myocardial infarction and coronary artery bypass graft.

3.  After completing all indicated development, readjudicate the claims on appeal, to include entitlement to earlier effective date for the awards of TDIU and DEA benefits, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

